            Case 20-30968 Document 486 Filed in TXSB on 01/12/21 Page 1 of 3




                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION

           In re:                                         §
                                                          §             Case No. 20-30968
           WATSON VALVE SERVICES,                         §
           INC.,                                          §
                 Debtor.                                  §             (Chapter 11)

      NOTICE OF FILING FIRST AND FINAL FEE APPLICATION OF CUMMINGS &
       HOUSTON, L.L.P., AS ACCOUNTANT FOR TRUSTEE FOR ALLOWANCE OF
      COMPENSATION AND REIMBURSEMENT OF EXPENSES FOR THE PERIOD
                 OF FEBRUARY 2, 2020 THRU DECEMBER 31, 2020

           PLEASE TAKE NOTICE that Cummings & Houston, L.L.P. (“Cummings” or

“Applicant”), Accountants for Robert E. Ogle, Chapter 11 Trustee for Watson Valve Services,

Inc. (the “Debtor”), filed its First and Final Fee Application for allowance of compensation and

reimbursement for expenses for the period February 2, 2020 through December 31, 2020

(“Application”).1

           THIS APPLICATION SEEKS AN ORDER THAT MAY ADVERSELY
           AFFECT YOU. IF YOU OPPOSE THE APPLICATION, YOU SHOULD
           IMMEDIATELY CONTACT THE MOVING PARTY TO RESOLVE THE
           DISPUTE. IF YOU AND THE MOVING PARTY CANNOT AGREE, YOU
           MUST FILE A RESPONSE AND SEND A COPY TO THE MOVING
           PARTY. YOU MUST FILE AND SERVE YOUR RESPONSE WITHIN 21
           DAYS OF THE DATE THIS WAS SERVED ON YOU. YOUR RESPONSE
           MUST STATE WHY THE APPLICATION SHOULD NOT BE GRANTED.
           IF YOU DO NOT FILE A TIMELY RESPONSE, THE RELIEF MAY BE
           GRANTED WITHOUT FURTHER NOTICE TO YOU. IF YOU OPPOSE
           THE APPLICATION AND HAVE NOT REACHED AN AGREEMENT,
           YOU MUST ATTEND THE HEARING. UNLESS THE PARTIES AGREE
           OTHERWISE, THE COURT MAY CONSIDER EVIDENCE AT THE
           HEARING AND MAY DECIDE THE APPLICATION AT THE HEARING.

           REPRESENTED               PARTIES          SHOULD          ACT       THROUGH             THEIR
           ATTORNEY




1
    Capitalized terms used but not defined herein shall have the meanings ascribed to them in the Application.
        Case 20-30968 Document 486 Filed in TXSB on 01/12/21 Page 2 of 3




       1.      Applicant seeks a total final award of $58,589.42 in fees and expenses for

services rendered from February 2, 2020 through December 31, 2020. Accordingly, upon full

and final approval of this Application, the amount due to the Applicant will be $58,589.42.

       2.      Accordingly, Applicant requests that the Court: (i) authorize and direct the

Watson Valve Liquidating Trustee to pay all remaining fees and expenses incurred during the

Application Period.

       3.      Copies of the above referenced Application may be (i) requested from counsel to

the Debtors using the contact information below; (ii) inspected in the office of the Clerk of the

Bankruptcy Court during normal business hours; and (iii) downloaded from the Court’s website

at http://www.txs.uscourts.gov/bankruptcy. Please note that prior registration with the PACER

Service Center and payment of a fee may be required to access such documents.

       Respectfully submitted this 12th day of January 2021.

                                             OKIN ADAMS LLP

                                             By: /s/ Matthew S. Okin
                                                 Matthew S. Okin
                                                 Texas Bar No. 00784695
                                                 Email: mokin@okinadams.com
                                                James W. Bartlett, Jr.
                                                 Texas Bar No. 00795238
                                                 Email: jbartlett@okinadams.com
                                                 Edward A. Clarkson, III
                                                 Texas Bar No. 24059118
                                                 Email: eclarkson@okinadams.com
                                                 1113 Vine St. Suite 240
                                                 Houston, TX 77002
                                                 Tel: (713) 228-4100
                                                 Fax: (888) 865-2118

                                             Counsel to Robert E. Ogle, Chapter 11 Trustee for
                                             Watson Valve Services, Inc.




                                                2
       Case 20-30968 Document 486 Filed in TXSB on 01/12/21 Page 3 of 3



                               CERTIFICATE OF SERVICE

        I certify that on January 12, 2021, a true and correct copy of the foregoing Application
was served by the Electronic Case Filing System for the United States Bankruptcy Court for the
Southern District of Texas on those parties registered to receive electronic notices and on
January 13, 2021 by First Class Mail, postage prepaid, to the parties on the attached mailing
matrix.

                                                         /s/ Matthew S. Okin
                                                         Matthew S. Okin




                                               3
